DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-30 directed to inventions non-elected without traverse in the reply filed 9/30/21.  Accordingly, claims 13-30 have been cancelled.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Claim 13. (Canceled)
Claim 14. (Canceled)
Claim 15. (Canceled)
Claim 16. (Canceled)
Claim 17. (Canceled)
Claim 18. (Canceled)
Claim 19. (Canceled)
Claim 20. (Canceled)
Claim 21. (Canceled)

Claim 23. (Canceled)
Claim 24. (Canceled)
	Claim 25. (Canceled)
	Claim 26. (Canceled)
	Claim 27. (Canceled)
	Claim 28. (Canceled)
	Claim 29. (Canceled)
	Claim 30. (Canceled)


Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art includes US20080211522 (herein after “Mohr”) in view of US9939551 (herein after “Levitt”) as well as US20140185056 (herein after “Dekate”).  Mohr teaches a sub-assembly (sensor S, Fig. 1, including a ball 1) magnetically coupled to a moving mechanism ([0037] the magnetic position transmitter 1 is coupled to a piston 20 of a piston motor L).  Levitt teaches an apparatus (fig. 1) to calculate a mechanism position of a moving mechanism (a position of a proof mass 102) of a well site tool (gravimeter 100) in a well system (a gravimeter 100 for borehole applications. Col. 3, lines 38-39), comprising: a position sensor assembly (PSA) housing (interferometer 106) capable to produce optical radiation, and to detect a reflection of the optical radiation; and a PSA sub-assembly capable to reflect the optical radiation (the reflective surface 110 can be directly coupled to the proof mass 102; col. 3, lines 64-65).
	However, Levitt operates using interferometry.  Levitt fails to teach, suggest, or make obvious a position calculator capable to calculate the mechanism position by utilizing one or more parameter of the optical radiation as measured from a first time of emitting the optical radiation to a second time of detecting the reflected optical radiation.  Interferometry requires measuring the reflected light over a 
	The prior art of Dekate detects a position of an object 32.  The object includes a magnet 34 coupled to the object 32.  The magnet 34, not coupled to a mirror 10, which reflects light, moves such that the magnetic field interferes with the mirror 10 and low birefringence fiber 36.  Therefore, the sub-assembly (mirror) which reflects light is not coupled to and does not move proportionally to the moving mechanism. 
	Therefore, the limitation of claim 1 a position calculator capable to calculate the mechanism position by utilizing one or more parameter of the optical radiation as measured from a first time of emitting the optical radiation to a second time of detecting the reflected optical radiation and the limitation of claim 10 the measuring includes measuring one or more parameter of the optical radiation as measured from a first time of emitting the optical radiation to a second time of detecting the reflected optical radiation in combination with the remaining limitations of the respective claims make claims 1 and 10 allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        1/29/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861